DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer and response filed on 11/23/2021.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.  










Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes content delivery during different operating modes.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d).

With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 09/22/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
CHANG, C. et al. Mobile Advertising: Triple-win for Consumers, Advertisers and Telecom Carriers.
       SIGIR Workshop on Internet Advertising, Beijing, China, July 28, 2011, 6 pages. Retrieved from IDS.

MINGZHE LI et al. Playout Buffer and Rate Optimization for Streaming over IEEE 802.11 Wireless Networks.  (2009). Retrieved online 05/18/2021.
http://web.cs.wpi.edu/~rek/Research/Papers/TOMCCAP09.pdf


Foreign Art:
SUWA, HIROYUKI. (JP 2013/105030 A). “To provide a standby screen display program which displays advertisements on a standby screen displayed on a display screen of a portable communication terminal. A standby screen display program makes a portable communication terminal function as: a standby processing unit for displaying wall paper information as standby screen information on a display screen of the portable communication terminal; a trigger monitoring unit for monitoring user's operations on the standby screen and on the portable communication terminal to determine whether or not an operation that satisfies a predetermined condition has been carried out; and an advertisement processing unit for acquiring advertisement information from a memory of the portable communication terminal or from an advertisement information provision server and displaying the acquired advertisement information on the standby screen provided that the trigger monitoring unit determines that the predetermined condition has been satisfied.”

CHANGXU ZHAO.  Set-top Box And Power Supply Control Device And Method Thereof. (CN 102065261 B)
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)